Case 1:20-mj-02228-JJO Document 61 Entered on FLSD Docket 05/11/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-mj-2228-JJO

UNITED STATES OF AMERICA,

Plaintiff,

v.

JUAN RIBAS DOMENECH,
Defendant.

ORDER

The United States of America, having filed a third consent motion to continue preliminary
examination and exclude time under the speedy trial act, and the Court finding good cause:

IT IS HEREBY ORDERED that the third consent motion to continue preliminary
examination and exclude time under the Speedy Trial Act is granted. The preliminary examination
is continued to July 17, 2020 and, in the interests of justice, outweighing the best interests of the
public and the defendant in a speedy trial for the reasons stated in the consent motion, all time
from and including May 18, 2020 through July 17, 2020 shall be excluded in computing the time

within which an information or indictment must be filed pursuant to 18 U.S.C. § 3161(h).

MIAMI, FLORIDA, the j day of May, 2020.

ae

= oa
UNITED STATES MAGISTRATE JUDGE

(io
